 



EXHIBIT 10.1
COUNTRYWIDE FINANCIAL CORPORATION
DIRECTOR EMERITUS AGREEMENT
Director Emeritus Agreement (the “Agreement”), dated as of April 26, 2006 by and
between Countrywide Financial Corporation, a Delaware corporation (the
“Company”), and Ben M. Enis (the “Director Emeritus”).
     WHEREAS, at a meeting of the Board of Directors of the Company (the
“Board”) duly held on February 11, 1987, the Board adopted resolutions
authorizing the creation of a Director Emeritus position for directors of the
Company who no longer serve as an active member of the Board;
     WHEREAS, at a meeting of the Board duly held on May 10, 2001, the Board
adopted resolutions setting forth revised criteria for the position of Director
Emeritus;
     WHEREAS, the Director Emeritus will separate from active membership on the
Board and desires to be appointed to the position of Director Emeritus; and
     WHEREAS, the Company desires to appoint the Director Emeritus to the
position of Director Emeritus in order to receive valuable advisor and
consultative services from the Director Emeritus.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the parties hereto agree as follows:
     1.      Appointment of Director Emeritus.      The Company hereby appoints
the Director Emeritus, and the Director Emeritus consents to his appointment, to
the position of Director Emeritus effective on his date of separation from
active service on the Board.
     2.      Duties. The Director Emeritus hereby covenants and agrees to make
himself available to the Company and its subsidiaries on policy matters with
respect to the business and affairs of the Company and its subsidiaries as the
Board or senior management of the Company may reasonably request from time to
time, and to attend meetings as reasonably requested by the Company at mutually
convenient times and places to provide advice and consultation on such business
matters as the Board or senior management of the Company may determine;
provided, however, that the Director Emeritus will not be required to devote
more than five hours per month. In this regard, the Company shall provide the
Director Emeritus reasonable notice of such obligation and the Director Emeritus
shall have the right to reschedule commitments to the Company to accommodate the
requirements of his outside interests provided that the Director Emeritus gives
the Company reasonable notice of such intention to reschedule. Such services
shall be rendered on a non-exclusive basis and the Director Emeritus shall have
the right during the term of this Agreement to perform consulting services or
services as an employee, officer or director for such other entities or persons
as he shall desire; provided that such services do not cause the Director
Emeritus to violate the covenants contained in Section 3 hereof.
     3.      Restrictive Covenants. The Director Emeritus further covenants and
agrees that during the term of this Agreement, he will maintain strict
confidentiality covering those affairs of

1



--------------------------------------------------------------------------------



 



the Company that a representative of the Company designates to the Director
Emeritus as confidential, and absent such a written designation, the Director
Emeritus may assume any communications between the Company and the Director
Emeritus are not to be deemed as confidential. The Director Emeritus will
refrain from entering into an employment or consulting arrangement with, and
from supplying any information or materials to, any direct and indirect
competitor of the Company or its subsidiaries. In the event the Director
Emeritus is not certain whether an enterprise is a direct or indirect competitor
of the Company or any of its subsidiaries, he shall promptly notify the
Company’s Board of the name of such enterprise, and the Company’s determination
shall be binding and conclusive.
     4.      Compensation. In return for his being bound by this Agreement, the
Director Emeritus shall be entitled to the benefits afforded to a Director
Emeritus under (a) the Company’s equity incentive program, and (b) the Company’s
medical and dental program. Restrictions placed on Restricted stock granted to
the Director Emeritus prior to the date of this Agreement shall immediately
lapse. In addition, the Company shall provide for a payment to the Director
Emeritus, if requested to attend, and does attend, a meeting of the Board, in an
amount not less than the then-current per meeting fee payable to non-employee
directors of the Company for attending meetings of the Board, plus reasonable
expenses incurred in connection with such attendance.
     5.      Term of Agreement.      The term of this Agreement is for the life
of the Director Emeritus. However, the Director Emeritus may terminate this
Agreement at any time upon 30 days written notice to the Company in which event
the duties and restrictions of Sections 2 and 3 hereof shall terminate at the
expiration of the 30-day notice period.
     6.      Independent Contractor.      The Director Emeritus shall act and
perform at all times as an independent contractor under this Agreement, and
nothing contained in this Agreement shall be considered or applied as to create
or imply the relationship of partners, of agency, of joint ventures or of
employer and employee between the parties hereto. Other than as stated herein,
the Director Emeritus shall not be eligible to participate in any existing or
future employee benefit plans of the Company.
     7.      Severability.      If any term or provision of this Agreement
shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement shall not be affected thereby, and each provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.
     8.      Entire Agreement.      It is understood and agreed that this
Agreement expresses the complete and final understanding between the parties
hereto, and that this Agreement may not be changed or modified except by written
agreement executed by both parties hereto.
     9.      Successors and Assigns.      This Agreement shall be binding upon
and inure to the benefit of the successors of the Company and its assigns. This
Agreement shall not be assignable by the Director Emeritus, and any attempted
assignment shall render this Agreement null and void.
     10.    Governing Law.      This Agreement shall be construed, interpreted
and governed by the law of the State of California.

2



--------------------------------------------------------------------------------



 



     11.     Notices.      Any notice required or permitted to be given
hereunder shall be sufficient if in writing, delivery by first class mail or by
courier, and shall be deemed to have been duly given when sent:
If to the Company, to:
Countrywide Financial Corporation
4500 Park Granada, MS: CH-11
Calabasas, California 91302
Attn: Secretary
If to the Director Emeritus, to:
Ben M. Enis
1231 Panini Drive
Henderson, Nevada 89052
or to such other address as either party may specify in writing to the other
party.
     12.     Arbitration.      Any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, including but not limited as
to whether any enterprise is a competitor of the Company under Section 3, shall
be settled by arbitration in accordance with the rules then obtaining the
American Arbitration Association, and judgement upon the award rendered may be
entered in any court having jurisdiction thereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year written above.

            COUNTRYWIDE FINANCIAL CORPORATION
      By:   /s/ Angelo R. Mozilo         Angelo R. Mozilo        Chairman     

            DIRECTOR EMERITUS
           /s/ Ben M. Enis         Ben M. Enis             

3